AFTER RECORDING RETURN TO
ATTN: POA
4000 Horizon Way
Irving, TX 75063
                                     LIMITED POWER OF ATTORNEY

Federal Home Loan Mortgage Corporation (alk/a "Freddie Mac"), a corporation organized and existing under
the laws of the United States of America, having an office for the conduct of business at 8200 Jones Branch
Drive, McLean, Virginia 22102, constitutes and appoints Nationstar Mortgage, LLC, with an office for the
conduct of business at 8950 Cypress Waters Boulevard Coppell, TX 75019, its true and lawful Attorney-in-
Fact, and in its name, place, and stead and for its use and benefit, to execute, endorse, and acknowledge all
documents customarily and reasonably necessary and appropriate for:

   i.     the full satisfaction or release of a mortgage, deed to secure debt, or the request to a trustee for a full
          reconveyance of a deed of trust;
   ii.    the release of a borrower from personal liability under the mortgage, deed to secure debt, or deed of
          trust following an approved transfer of ownership ofthe security property;
  iii.    the partial release or discharge of a mortgage, deed to secure debt, or the request to a trustee for a
          partial reconveyance or discharge of a deed of trust;
  iv.     the modification or extension of a mortgage, deed to secure debt, or deed of trust;
   v.     the subordination of the lien of a mortgage, deed to secure debt, or deed of trust;
  vi.     the completion, termination, cancellation, or rescission of foreclosure relating to a mortgage, deed to
          secure debt, or deed of trust, including (but not limited to) the following actions:
       a. the appointment of a successor or substitute trustee under the deed of trust, in accordance with state
          law and the deed of trust;
       b. the issuance of a statement of breach or nonperformance;
       c. the issuance or cancellation or rescission of notices of default;
       d. the cancellation or rescission of notices of sale; the issuance of such other documents as may be
          necessary under the terms of the mortgage, deed to secure debt, deed of trust, or state law to
          expeditiously complete said transactions, including, but not limited to, assignments or endorsements
          of mortgages, deeds to.secure debt, or deeds oftrust to convey title from Freddie Mac to the Attorney-
          in-Fact under this Limited Power of Attorney; and
 vii.     endorsement of checks made payable solely to the order of "Freddie Mac" or "Federal Home Loan
          Mortgage Corporation," or jointly to the order of "Freddie Mac" or "Federal Home Loan Mortgage
          Corporation" and the Attorney-in-Fact, limited to the negotiation of such checks, receipt of funds from
          the drawer's account and the posting of such funds to the drawer's mortgage account

as to one-to-four family mortgages, deeds to secure debt, or deeds of trust owned by Freddie Mac and serviced
for Freddie Mac by said Attorney-in-Fact, whether Freddie Mac is named therein as mortgagee or beneficiary
of, has become mortgagee or beneficiary by virtue of assignment of such mortgage, deed to secure debt, or
deed of trust.

The undersigned gives to said Attorney-in-Fact full power and authority to execute such instruments, provided
such authority is exercised by an employee of the Attorney-in-fact designated by the Attorney-in-fact with the
requisite signing and document execution authority for the Attorney-in-fact in the division of mortgage
servicing for Freddie Mac mortgage loans, as if Freddie Mac were personally present, hereby ratifying and
confirming all actions that said Attorney-in-Fact shall lawfully do or cause to be done by the authority given
under this Limited Power of Attorney. Said Attorney-in-Fact's obligations and authority as set forth in the
Freddie Mac Single-Family Seller/Servicer Guide, as amended from time to time, are in effect and shall govern
all actions lawfully taken or caused to be taken pursuant to the authority given under this Limited Power of
Attorney.

Third parties without actual notice may rely upon the power granted under this Limited Power of Attorney,
upon the lawful exercise of such power by said Attorney-in-Fact, that all conditions precedent to such exercise




  Case 18-80037-CRJ Doc 48-4 Filed 10/03/18 Entered 10/03/18 20:57:27                                       Desc
               FREDDIE MAC_Issued 08.04.15_Exp NA Page 1 of 2
of power have been satisfied and that this Limited Power of Attorney has not been revoked unless an
instrument of revocation has been recorded.

This Limited Power of Attorney is effective as of date of execution and the same shall continue in full force
and effect until the occurrence of any of the following events or until revoked in writing by Freddie Mac:

   i.   the suspension or termination of the Attorney-in-Fact as a Freddie Mac Seller or Servicer;
  ii.   the transfer of servicing from the Attorney-in-Fact to another Servicer for cause;
 iii.   the appointment of a receiver or conservator with respect to the business of the Attorney-in-Fact; or
 iv.    the filing of a voluntary or involuntary petition in bankruptcy by the Attorney-in-Fact or any of its
        creditors.


IN WITNESS WHEREOF, I have hereunto set my hand this 4th day of August, 2015.

                                  ERAL HOME LOAN MORTGAGE CORPORATION




B~Le-60=-~
Name: Rebecca Thomas
Title: Assistant Treasurer



STATE OF VIRGINIA)

COUNTY OF FAIRFAX)

I, Alexander M Ross, a Notary Public in and for the said County in the Commonwealth of Virginia, do hereby
certify Branden Ryan and Rebecca Thomas personally known to me to be the same person whose name is
subscribed to the foregoing instrument as Assistant Treasurer and Assistant Treasurer of Federal Home Loan
Mortgage Corporation, a United States corporation, appeared before me this day in person and acknowledged
that he/she signed, sealed with the corporate seal of said corporation, and delivered the said instrument as her
own free and voluntary act of said corporation, for the uses and purposes therein set forth.

        Given under my hand and notarial seal

        This 4th day of August 2015



            Alexander M. Ross
         Commonwealth of Virginia           My Commission Expires: 11/30/2015
               Notary Public
         Commission No. 7122706
        My Commission Expires 11 /3012015




  Case 18-80037-CRJ Doc 48-4 Filed 10/03/18 Entered 10/03/18 20:57:27                                   Desc
               FREDDIE MAC_Issued 08.04.15_Exp NA Page 2 of 2
